DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bahrainwala et al. [US 2019/0005445; Bahrainwala] in view of Finegold et al. [US 2013/0246102; Finegold].

Per claim 1.  Bahrainwala discloses a delivery system comprising: 
a delivery request accepting section (e.g. server 107) that accepts a delivery request of an article to a vehicle (123) [step 301 at Fig. 3A and para. 116] delivery vehicle and courier communicate with server 107 via communication unit 145B; 
{a scheduled vehicle use time recognizing section (181) that recognizes a scheduled time of use of the vehicle  by a user of the vehicle who makes the delivery request}  (by Finegold et al.)
e.g. destination vehicle ID 188, scheduled delivery time, which delivery vehicle 124 are delivering packages for scheduled deliveries and limited access time to trunk of parked vehicle [para. 86 and 158-161)] to complete delivery of the article to the vehicle before the scheduled time [para. 68] of use recognized by the scheduled vehicle use time recognizing section;  (Finegold et al.)
a delivery request notifying section (198) that notifies a delivery company of delivery request information including the delivery condition set by the delivery condition setting section [para. 47 and 117-121] the delivery condition setting information including the location of parked vehicle at the time of the delivery, license plate of parked vehicle and GPS data.  Bahrainwala does not explicitly mention a scheduled time of used of the vehicle (e.g. scheduled of parked vehicle).  Finegold teaches a method and apparatus for providing late return detection of a shared vehicle which includes a scheduled time of used of the vehicle (e.g. an end of time of a first reservation of a shared vehicle by a first member of a vehicle sharing service) that the time the shared or rented vehicle has to be returned at certain location and notify the first member of the shared vehicle a potential late return is determined [see Fig. 2 and para. 26-27].  That, the scheduled time of used of the vehicle is met by the scheduled time of return vehicle.  It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to implement the scheduled time of use of the vehicle as taught by Finegold to the system of Bahrainwala for the benefit of preventing late delivery or return article, because user may forgot the delivery or return time.    

a plurality of vehicles, and the delivery condition setting section sets the delivery condition by determining a delivery order of the articles to the respective vehicles, based on the scheduled times of use of the respective vehicles recognized by the scheduled vehicle use time recognizing section.  Bahrainwala teaches that delivery vehicle 124 can be used to delivery to the parked vehicle 123 with the condition setting condition as described above, the parked vehicle can be located at any appropriated location as long as the delivery vehicle is able to reach to the parked vehicle and that the delivery vehicle can delivery to different vehicles located at different locations.  Thus, it would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to find it obvious that the delivery vehicle 123 is able to delivery to a plurality of vehicles with different delivery condition sets and scheduled times, because each delivery article may delivery to different parked vehicles at different times. 

Per claim 3. Bahrainwal and Finegold made obvious above, and the claimed limitations of delivery condition setting section sets the delivery condition by determining the delivery order to the respective vehicles and a delivery route, based on the scheduled times of use of the respective vehicles recognized by the scheduled vehicle use time recognizing section, are similar to those in claims 1 and 2 above, therefore the rejection would be in the same manner.
Per claim 4. Bahrainwal and Finegold made obvious above, and the scheduled vehicle use time recognizing section recognizes scheduled times of use of respective vehicles is taught by Finegold, which addressed in rejection of claim 1 above, and the claimed limitations of delivery request accepting section accepts delivery requests of articles to a plurality of vehicles, and the delivery condition setting section sets the delivery condition by determining a delivery route of the articles to the respective vehicles, based on the scheduled times of use of the respective vehicles recognized by the scheduled vehicle use time recognizing section, are similar to those in claim 2 that the rejection would be in the same manner. 

Per claim 5. Bahrainwal and Finegold made obvious above, except for not explicitly mention a delivery impossible notifying section that determines whether delivery to a predetermined vehicle is possible or impossible, by a scheduled time of use of the predetermined vehicle, and notifies that delivery to the predetermined vehicle is impossible when determining that delivery to the predetermined vehicle is impossible. Finegold further teaches “determining, based on the end time of the first reservation and the location of the shared vehicle, a potential late return of the shared vehicle and notifying the potential late return to a representative of shared vehicle” [steps 104 and 106; Fig. 2].  With that, the scheduled time of use of the predetermined vehicle is being recognized and notifying to user that based on the location of the predetermined vehicle, it is impossible for the predetermined vehicle is being able to return on the scheduled time of use.  Therefore, it would have been obvious to one having ordinary skills in the art to find it obvious that the late return of scheduled vehicle of use can be interpreted as late delivery to the scheduled time of use, with the scheduled time of use vehicle would increase the accuracy of late or impossible arrival determination. 

Per claim 6. Bahrainwal and Finegold made obvious above, Bahrainwal further discloses the delivery request information includes at least any one of position information and 

Per claim 7. Bahrainwal and Finegold made obvious above, Bahrainwal further teaches a virtual key for unlocking a door of a vehicle of a delivery destination designated by the delivery request [para. 125]. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON M TANG whose telephone number is (571)272-2962. The examiner can normally be reached Monday-Friday 9:45-6:15 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/SON M TANG/            Examiner, Art Unit 2685                                                                                                                                                                                                                                                   
/VAN T TRIEU/Primary Examiner, Art Unit 2685